As filed with the Securities and Exchange Commission on May 13, 2015 Registration No. 333-157475 Registration No. 333 - 76528 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HIPCRICKET, INC. (Exact name of registrant as specified in its charter) Delaware 20-0122076 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 110 110th Avenue NE, Suite 410 Bellevue, WA 98004 (Address of Principal Executive Offices, Including Zip Code) ARKIN NONQUALIFIED STOCK OPTION AGREEMENT INNERSPACE CORPORATION 2 (Full title of the plan) Todd Wilson Chief Executive Officer Hipcricket, Inc. 110 110th Avenue NE, Suite 410 Bellevue, Washington 98004 (Name and address of agent for service) (425)452-1111 (Telephone number, including area code, of agent for service) Copies to: Faith M. Wilson Perkins Coie LLP 1201 Third Avenue, Suite 4900 Seattle, Washington 98101 (206) 359-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x DEREGISTRATION OF UNSOLD SECURITIES Hipcricket, Inc. (the “Company”) is filing this Post-Effective Amendment No. 2 to each of the following registration statements on Form S-8 (collectively, the Registration Statements”) to deregister securities of the Company, if any, that remain unsold under the Registration Statements: · Registration Statement on Form S-8 (File No. 333-157475), originally filed on February 23, 2009, as amended by post-effective amendment filed on February 25, 2009, registering 1,488,156 shares of common stock, par value $0.0001 per share, of the Company (“Common Stock”) issuable under the Arkin Nonqualified Stock Option Agreement; and · Registration Statement on Form S-8 (File No. 333-76528), originally filed on January 10, 2002, as amended by post-effective amendment filed on June 5, 2003, registering 10,000,000 shares of Common Stock for the InnerSpace Corporation 2002 Stock Incentive Plan. On January 20, 2015, the Company filed a voluntary petition for relief under the Bankruptcy Code (the “Chapter 11 Petition”) with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).The Company continues to operate its business as a “debtor in possession” under the jurisdiction of the Bankruptcy Court and in accordance with applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court.As contemplated by the Company’s Plan of Reorganization (originally filed with the Bankruptcy Court on March 20, 2015 and as amended, modified, supplemented or reformed from time to time (the “Plan of Reorganization”)), all shares of capital stock of the Company outstanding on the effective date of the Plan of Reorganization, including shares of Common Stock, preferred stock and other direct or indirect ownership interests in the Company, and all options, warrants and other rights to acquire, sell or exchange any such securities or interests, will be cancelled, released and extinguished, and the holders of such equity interests shall not receive any distribution of property on account of such equity interests. As a result of the Chapter 11 Petition and the contemplated Plan of Reorganization, the Company has terminated any and all offerings of its securities pursuant to the Registration Statements.In accordance with an undertaking made by the Company in Part II of the Registration Statements to remove from registration, by means of a post-effective amendment, any securities that remain unsold at the termination of the offering, the Company hereby removes from registration any and all securities of the Company registered but unsold under the Registration Statements. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Bellevue, State of Washington, May 13, 2015. HIPCRICKET, INC. By: /s/ Todd Wilson Name:Todd Wilson Title:Executive Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on May 13, 2015. Signature Title /s/ Todd Wilson Executive Chairman of the Board and Chief Executive Officer (Principal Executive Officer and Principal Financial and Accounting Officer) Todd Wilson /s/ Michael Brochu Director Michael Brochu /s/ John M. Devlin, Jr. Director John M. Devlin, Jr. /s/ Donald E. Stout Director Donald E. Stout
